FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                                 TENTH CIRCUIT                              October 15, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
LILA ADAMS,

      Plaintiff - Appellant,

v.                                                          No. 14-4135
                                                   (D.C. No. 2:13-CV-00760-BSJ)
CAROLYN W. COLVIN, Acting                                     (D. Utah)
Commissioner of the Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and GORSUCH, Circuit Judges.
                  _________________________________

      Lila Adams applied for disability benefits claiming that back and leg pain and

other medical problems kept her from working. Following a hearing and with the

benefit of testimony from a vocational expert, an administrative law judge

determined that Ms. Adams retained the residual functional capacity to perform

sedentary-to-light work. At step four of the Social Security Administration’s

five-step evaluation process for cases like this one, the ALJ further held that in light

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of Ms. Adams’s residual functional capacity she was able to resume her past work as

an electronic scanner operator — at least under the conditions generally associated

with that type of job in the national economy. See Wall v. Astrue, 561 F.3d 1048,

1052 (10th Cir. 2009) (explaining the five-step process). Alternatively, at step five in

the evaluation process the ALJ concluded that Ms. Adams’s residual functional

capacity and the skills she developed while working as a cashier supervisor also

enabled her to obtain employment as a personnel scheduler, timekeeper, or order

clerk. For both reasons, the ALJ denied her claim for disability benefits. Later, the

Appeals Council denied review, the district court affirmed the ALJ’s order, and

Ms. Adams appealed to this court.

      Now before us, Ms. Adams challenges the ALJ’s determinations at both steps

four and five. But most of the arguments Ms. Adams seeks to present on appeal

weren’t raised before the district court. For example, in the district court she didn’t

challenge the ALJ’s determination that she is able to perform sedentary-to-light

work. Neither did she challenge the sufficiency of the ALJ’s findings regarding the

physical and mental demands of her relevant past work. And because Ms. Adams has

offered no compelling reason to excuse her failure to present these arguments earlier,

they are forfeited and we limit our review “to the issues the claimant properly

preserve[d] in the district court.” Berna v. Chater, 101 F.3d 631, 632 (10th Cir.

1996); see also Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994).

      What remains? Ms. Adams preserved in the district court and has briefed here

only two claims of error. First, she contends there is insufficient evidence to support

                                            2
the ALJ’s determination at step four that she is able to return to work as an electronic

scanner operator. Second, she disputes the ALJ’s finding that she acquired skills

during her time as a cashier that she might now transfer to other available jobs.

      Turning to the first argument, at step four it is Ms. Adams’s burden to

establish that she is unable to perform her past relevant work as a scanner operator

both as she actually performed that work in the past and as it is generally performed

in the national economy. See O’Dell v. Shalala, 44 F.3d 855, 859-60 (10th Cir.

1994); Andrade v. Sec’y of Health & Human Servs., 985 F.2d 1045, 1051 (10th Cir.

1993). The ALJ found — based on Ms. Adams’s description of her past job duties

and the vocational expert’s testimony — that her past work as a scanner operator

with the Salt Lake City police fell within the definition of “scanner operator,” as that

job is defined by the Dictionary of Occupational Titles (DOT). In categorizing

Ms. Adams’s work as he did, moreover, the ALJ was presumptively entitled to rely

on the DOT. See Andrade, 985 F.2d at 1051-52. The ALJ then proceeded to find

that Ms. Adams had the residual functional capacity to perform the work typically

required of a scanner operator, at least as that job is performed in the national

economy. And at that point it became incumbent on Ms. Adams to show either that

she couldn’t perform that work or that the duties of her past job were “sufficiently

distinct” from those “described in the Dictionary [as] to constitute a different line of

work” altogether. Id. at 1052 (internal quotation mark omitted). This much,

however, Ms. Adams has not done. For she has given no persuasive reason to

conclude that despite the ALJ’s findings about her residual functional capacity she’s

                                            3
incapable of performing the duties of a scanner operator as it’s generally performed

in the national economy — or that this position is sufficiently more challenging or

burdensome than her past job that it might qualify as a different line of work.

      Because we discern no grounds for overturning the finding of no disability at

step four, we need not reach the ALJ’s alternative step-five determination. Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (“If a determination can be made at any

of the steps that a claimant is or is not disabled, evaluation under a subsequent step is

not necessary.” (internal quotation marks omitted)); 20 C.F.R. § 404.1520(a)(4)

(same). The judgment of the district court is affirmed.



                                         ENTERED FOR THE COURT


                                         Neil M. Gorsuch
                                         Circuit Judge




                                            4